Citation Nr: 1822441	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  11-32 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
 
In October 2016, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.
 
In February 2017, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for further appellate review.
 
In a November 2017 rating decision, the RO granted service connection for peripheral neuropathy, bilateral upper extremities, and peripheral neuropathy, bilateral lower extremities.  As this represents a full grant of the benefits sought, those issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c), (d) (2017).  

The Veteran's claim was remanded in the Board's February 2017 decision to obtain a VA medical opinion addressing the etiology of his hypertension.  The Board specifically instructed that the VA examiner "should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's hypertension had its clinical onset during service or is related to any incident of service, to include exposure to herbicides." 

The requested opinion was provided in March 2017.  The VA examiner determined that it was less likely than not that the Veteran's hypertension was incurred in or caused by any in-service injury, event, or illness, to include exposure to herbicides.  In support of this opinion, the VA examiner rationalized that the Veteran was diagnosed with hypertension in 1996, 27 years after his separation from active duty.  As to any potential relationship between the Veteran's herbicide exposure and his hypertension, the VA examiner stated that "[m]edical evidence does not support chemical exposure as a risk factor for essential hypertension."  However, the VA examiner failed to provide any further support or explanation for this assertion, nor is the opinion underpinned by reference to any medical principles or treatise evidence.  The Board thus finds that the March 2017 VA opinion does not explain the examiner's conclusion or reasoning satisfactorily.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  

Additionally, contrary to the examiner's assertion that there is no medical evidence of a relationship between herbicide exposure and hypertension, the Board is aware that the National Academy of Sciences (NAS) has found "limited or suggestive evidence of an association between" hypertension and Agent Orange exposure based on a recent statistical study.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012); Notice on Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,542 (June 8, 2010); see also 38 U.S.C. § 1116(b) (2012). 

The category "limited or suggestive evidence of an association" means that the "[e]vidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  77 Fed. Reg. at 47,928; 75 Fed. Reg. at 32,542.  The Secretary of VA concluded that the studies cited to by NAS were not sufficient to establish a "positive association" between hypertension and Agent Orange exposure to warrant a new presumption of service connection for hypertension on this basis.  See id. 

Nevertheless, NAS's finding of "limited or suggestive evidence of an association" between Agent Orange exposure and hypertension is at least sufficient to satisfy the "low threshold" of whether the Veteran's hypertension may be related to service to warrant an opinion that includes consideration of this study.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in pertinent part, that an examination or opinion is warranted when there is an indication that a current disability may be related to an in-service event).  In this regard, although presumptive service connection for hypertension is not available based on herbicide exposure, the claim may still be established with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange").  The Board thus finds that a supplemental opinion is warranted. 

Finally, the Board notes that the February 2017 remand requested the RO obtain the Veteran's complete VA treatment records.  Apart from a December 1988 treatment note, the Veteran's pre-April 2009 VA treatment records have not been obtained.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers upon the claimant, as a matter of law, the right to compliance with the remand directives); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  As a result, a remand is needed in order to obtain these documents.  See Stegall, 11 Vet. App. 268.  Should it be determined that the Veteran's VA treatment records prior to April 2009 are unavailable or do not exist and further attempts to obtain the documents would be futile, the finding should be documented in the claims file by a formal finding of unavailability with notification of the Veteran pursuant to 38 C.F.R. § 3.159(e).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated prior to April 2009.  

Should it be determined that the Veteran's VA treatment records are unavailable or do not exist and further attempts to obtain the records would be futile, this finding must be documented in the claims file by a formal finding of unavailability with notification to the Veteran pursuant to 38 C.F.R. § 3.159(e).  The formal finding of unavailability must be associated with the claims file.

2.  Thereafter, return the claims file to the March 2017 VA examiner for a supplemental opinion.  If the March 2017 examiner is not readily available, a VA opinion may be obtained by another medical professional with an appropriate background or expertise.  The Veteran should not be scheduled for an examination unless deemed necessary by the VA medical professional rendering an opinion on this claim.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the supplemental opinion.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service or is related to any incident of service, to include exposure to herbicides.

In this regard, the VA examiner must specifically consider and address the National Academy of Sciences (NAS) report, discussed in the body of the remand above, finding "limited or suggestive evidence of an association between" hypertension and Agent Orange exposure based on a recent statistical study.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012); Notice on Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,542 (June 8, 2010). 

If the examiner concludes that the Veteran's hypertension is not etiologically related to his in-service exposure to Agent Orange, that conclusion may not be based solely on the fact that the NAS study did not conclude that there was positive link between hypertension and Agent Orange exposure.  In other words, the examiner should determine in this specific case, whether the Veteran's hypertension is related to his Agent Orange exposure, regardless of the NAS study that did not conclude that there was positive link between hypertension and Agent Orange exposure.  The examiner must take into account the Veteran's personal circumstances and how the recognized risk factor(s) apply in his particular case.  Other factors may affect the analysis, such as whether the examiner finds studies persuasive, whether there are other risk factors that might be the cause of the Veteran's hypertension, whether his hypertension manifested itself in an unusual manner, etc.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

3.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



